DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 March 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,313,473. Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application
17/689,323
Issued Patent
US 11,313,473
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 11
Claim 14
Claim 12
Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18


Claim Objections
Claim 13 is objected to because of the following informalities:
In Claim 13, line 1 “wherein a shim positioned” should likely read “wherein a shim is positioned”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuliffe et al (US 10,088,056).
Regarding Claim 1, McAuliffe et al discloses a butterfly valve (Figure 1).  The valve comprising: 
a valve member (14) mounted on a shaft (26) to pivot within a fluid passage (20); 
an actuator (16) including a piston (46, 48 and 50) having opposed piston heads (46 and 48) associated with fluid chambers (52 and 54), and 
a control (via the torque motor according Col 3, lines 36-38) to move the piston in a linear direction to control a position of said valve member in said fluid passage (Col 3, lines 27-38), said piston causing a roller pin (60) to move as said piston moves linearly (Figures 3A and 3B), said roller pin mounted in crank collars (66; where 2 are shown in Figure 4) of a crank shaft (42) such that movement of said roller pin causes said crank shaft to rotate said valve shaft (Figure 2); and 
said roller pin (60) being mounted within said crank collars by bearings (generally at 44 in Figure 2, shown in detain in Figure 4), said bearings each having an outer race (80) associated with one of said crank collars (66 in Figure 4), an inner race (78) associated with said roller pin (60), and bearing members (82) separating said inner and outer race (Figure 4), there being a spring bias (from 86) resisting movement of said inner races relative to said roller pin (Figure 4; where 86 presses on 84 and 78).  
Regarding Claim 2, McAuliffe et al disclose where said roller pin (60) having cavities associated with each of two axial ends (within where 86 presses at 774 or 76 generally), and receiving a spring member (86) to apply said spring bias to each said inner race (via 84 and 78).  
Regarding Claim 5, McAuliffe et al disclose where a shim (84) is positioned between said spring member (86) and each said inner race (78).  
Regarding Claim 6, McAuliffe et al disclose where said roller pin (60) moves within a slot (56) in a connecting portion (50) of said piston connecting said opposed piston heads (Figures 3A and 3B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe et al (US 10,088,056) in view of Kullin et al (US 2012/0144939).
Regarding Claim 3, McAuliffe et al disclose all essential elements of the current invention as discussed above except where said spring members are wave springs.  
Kullin et al teaches a bearing assembly with an inner race (20 and 22), an outer race (24 and 26), bearing members (29) and a spring bias (via 60) where the spring members are wave springs (Paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe et al to incorporate the teachings of Kullin et al to provide for where the spring members are wave springs.  Doing so would be combining prior art elements according to known methods (the spring bias of McAuliffe et al with the spring bias of Kullin et al) to yield predictable results (to provide a bias on the bearings) or simple substitution of one known element for another (the spring bias of McAuliffe et al with the spring bias of Kullin et al) to obtain predictable results (to provide a bias on the bearings).
Regarding Claim 4, McAuliffe et al disclose where a shim (84) is positioned between each said spring and said inner race (Figure 4).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe et al (US 10,088,056) in view of Fox (US 5,906,029).
Regarding Claim 7, McAuliffe et al disclose all essential elements of the current invention as discussed above except where said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars.
Fox teaches a roller pin (20) where said roller pin has an internal bore (27) and a bearing retention bolt (36) extends through said inner bore and receives a nut (41) at a remote end to secure said roller pin within said crank collars (where the crank collars are 66 of McAuliffe et al or 5 of Fox).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe et al to incorporate the teachings of Fox to provide for where said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars.  Doing so would be combining prior art elements according to known methods (the roller pin of McAuliffe et al with the roller pin of Fox) to yield predictable results (to securely attach the roller pin to the assembly).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over McAuliffe et al (US 10,088,056) in view of Fox (US 5,906,029).
Regarding Claim 8, Fox teaches where said nut is welded (41 via 45) to said hinge (5) but is moot to where said nut is welded to said remote end of said bolt.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where said nut is welded to said remote end of said bolt, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Here, forming the tack weld 45 with the bolt 36 to permanently adhere the nut to the bolt would require only routine skill in the art.
Regarding Claim 9, McAuliffe et al disclose where said roller pin (60) moves within a slot (56) in a connecting portion (50) of said piston connecting said opposed piston heads (Figures 3A and 3B), but fails to expressly disclose wherein said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars, wherein said nut is welded to said remote end of said bolt.  
Fox teaches a roller pin (20) where said roller pin has an internal bore (27) and a bearing retention bolt (36) extends through said inner bore and receives a nut (41) at a remote end to secure said roller pin within said crank collars (where the crank collars are 66 of McAuliffe et al or 5 of Fox).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAuliffe et al to incorporate the teachings of Fox to provide for where said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars.  Doing so would be combining prior art elements according to known methods (the roller pin of McAuliffe et al with the roller pin of Fox) to yield predictable results (to securely attach the roller pin to the assembly).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where said nut is welded to said remote end of said bolt, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Here, forming the tack weld 45 with the bolt 36 to permanently adhere the nut to the bolt would require only routine skill in the art.
Claims 10, 11, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2010/0108932) in view of McAuliffe et al (US 10,088,056).
Regarding Claim 10, Bauer et al disclose a gas turbine engine anti-ice system (Paragraph 22). The system comprising: 
a source of hot air to provide deicing (from engine 140); 
a destination to receive the hot air for deicing a location on an aircraft associated with a gas turbine engine (wing 130); and 
a butterfly valve (180) controlling flow from said source to said destination (Paragraph 22), the butterfly valve including: 
a valve member (204) mounted on a shaft (208) to pivot within a fluid passage (210); 
but fails to expressly disclose an actuator including a piston having opposed piston heads associated with fluid chambers, and a control to move the piston in a linear direction to control a position of said valve member in said fluid passage, said piston causing a roller pin to move as said piston moves linearly, said roller pin mounted in crank collars of a crank shaft such that movement of said roller pin causes said crank shaft to rotate said valve shaft; and said roller pin being mounted within said crank collars by bearings, said bearings each having an outer race associated with one of said crank collars, an inner race associated with said roller pin, and bearing members separating said inner and outer races, there being a spring bias resisting movement of said inner races relative to said roller pin. 
McAuliffe et al teach a butterfly valve (Figure 1).  The valve comprising: 
a valve member (14) mounted on a shaft (26) to pivot within a fluid passage (20); 
an actuator (16) including a piston (46, 48 and 50) having opposed piston heads (46 and 48) associated with fluid chambers (52 and 54), and 
a control (via the torque motor according Col 3, lines 36-38) to move the piston in a linear direction to control a position of said valve member in said fluid passage (Col 3, lines 27-38), said piston causing a roller pin (60) to move as said piston moves linearly (Figures 3A and 3B), said roller pin mounted in crank collars (66; where 2 are shown in Figure 4) of a crank shaft (42) such that movement of said roller pin causes said crank shaft to rotate said valve shaft (Figure 2); and 
said roller pin (60) being mounted within said crank collars by bearings (generally at 44 in Figure 2, shown in detain in Figure 4), said bearings each having an outer race (80) associated with one of said crank collars (66 in Figure 4), an inner race (78) associated with said roller pin (60), and bearing members (82) separating said inner and outer race (Figure 4), there being a spring bias (from 86) resisting movement of said inner races relative to said roller pin (Figure 4; where 86 presses on 84 and 78).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer et al to incorporate the teachings of McAuliffe et al to provide for an actuator including a piston having opposed piston heads associated with fluid chambers, and a control to move the piston in a linear direction to control a position of said valve member in said fluid passage, said piston causing a roller pin to move as said piston moves linearly, said roller pin mounted in crank collars of a crank shaft such that movement of said roller pin causes said crank shaft to rotate said valve shaft; and said roller pin being mounted within said crank collars by bearings, said bearings each having an outer race associated with one of said crank collars, an inner race associated with said roller pin, and bearing members separating said inner and outer races, there being a spring bias resisting movement of said inner races relative to said roller pin.  Doing so would be combining prior art elements (the butterfly valve of McAuliffe et al with the system of Bauer et al) according to known methods to yield predictable results (to provide for control of fluid through the system) or simple substitution of one known element for another (the butterfly valve of McAuliffe et al for the butterfly valve of Bauer et al) to obtain predictable results (to provide for control of fluid through the system).
Regarding Claim 11, McAuliffe et al teach where said roller pin (60) having cavities associated with each of two axial ends (within where 86 presses at 774 or 76 generally), and receiving a spring member (86) to apply said spring bias to each said inner race (via 84 and 78)
Regarding Claim 14, McAuliffe et al teach where a shim (84) is positioned between said spring member (86) and each said inner race (78).  
Regarding Claim 15, McAuliffe et al teach where said roller pin (60) moves within a slot (56) in a connecting portion (50) of said piston connecting said opposed piston heads (Figures 3A and 3B).
Regarding Claim 20, Bauer et al disclose where said butterfly valve is mounted on a gas turbine engine (Figure 1 valve 180 is mounted to engine 140).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2010/0108932) in view of McAuliffe et al (US 10,088,056) in further view of Kullin et al (US 2012/0144939).
Regarding Claim 12, Bauer et al as modified by McAuliffe et al teach all essential elements of the current invention as discussed above except where said spring members are wave springs.  
Kullin et al teaches a bearing assembly with an inner race (20 and 22), an outer race (24 and 26), bearing members (29) and a spring bias (via 60) where the spring members are wave springs (Paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer et al as modified by McAuliffe et al to incorporate the teachings of Kullin et al to provide for where the spring members are wave springs.  Doing so would be combining prior art elements according to known methods (the spring bias of McAuliffe et al with the spring bias of Kullin et al) to yield predictable results (to provide a bias on the bearings) or simple substitution of one known element for another (the spring bias of McAuliffe et al with the spring bias of Kullin et al) to obtain predictable results (to provide a bias on the bearings).
Regarding Claim 13, McAuliffe et al teach where a shim (84) is positioned between each said spring and said inner race (Figure 4).  
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2010/0108932) in view of McAuliffe et al (US 10,088,056) in further view of Fox (US 5,906,029).
Regarding Claim 16, Bauer et al, as modified by McAuliffe et al teach all essential elements of the current invention as discussed above except where said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars.
Fox teaches a roller pin (20) where said roller pin has an internal bore (27) and a bearing retention bolt (36) extends through said inner bore and receives a nut (41) at a remote end to secure said roller pin within said crank collars (where the crank collars are 66 of McAuliffe et al or 5 of Fox).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer et al, as modified by McAuliffe et al to incorporate the teachings of Fox to provide for where said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars.  Doing so would be combining prior art elements according to known methods (the roller pin of McAuliffe et al with the roller pin of Fox) to yield predictable results (to securely attach the roller pin to the assembly).
Regarding Claim 18, McAuliffe et al teach where said roller pin (60) moves within a slot (56) in a connecting portion (50) of said piston connecting said opposed piston heads (Figures 3A and 3B), but fails to expressly disclose wherein said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars.
Fox teaches a roller pin (20) where said roller pin has an internal bore (27) and a bearing retention bolt (36) extends through said inner bore and receives a nut (41) at a remote end to secure said roller pin within said crank collars (where the crank collars are 66 of McAuliffe et al or 5 of Fox).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bauer et al, as modified by McAuliffe et al to incorporate the teachings of Fox to provide for where said roller pin has an internal bore and a bearing retention bolt extends through said inner bore and receives a nut at a remote end to secure said roller pin within said crank collars.  Doing so would be combining prior art elements according to known methods (the roller pin of McAuliffe et al with the roller pin of Fox) to yield predictable results (to securely attach the roller pin to the assembly).
  Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Bauer et al (US 2010/0108932) in view of McAuliffe et al (US 10,088,056) in further view of Fox (US 5,906,029).
Regarding Claims 17 and 19, Fox teaches where said nut is welded (41 via 45) to said hinge (5) but is moot to where said nut is welded to said remote end of said bolt.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for where said nut is welded to said remote end of said bolt, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Here, forming the tack weld 45 with the bolt 36 to permanently adhere the nut to the bolt would require only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753